717 S.E.2d 380 (2011)
STATE of North Carolina
v.
Anthony Junior BARNHILL.
No. 273P11.
Supreme Court of North Carolina.
August 25, 2011.
Amy Bircher, Assistant Attorney General, for State of North Carolina.
Anthony Junior Barnhill, for Barnhill, Anthony Junior.
Ben David, District Attorney, for State of North Carolina.


*381 ORDER

Upon consideration of the petition filed on the 5th of July 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th of August 2011."